255 S.W.3d 529 (2008)
In the Interest of C.R.P., a minor
Missouri Department of Social Services, Children's Division, Petitioner/Respondent,
v.
J.P., Respondent/Appellant.
No. ED 90194.
Missouri Court of Appeals, Eastern District, Division One.
June 17, 2008.
Gary L. Gardner, Assistant Attorney General, Jefferson City, MO, for respondent.
Michael W. Blum, The Blum Law Firm, Columbia, MO, for appellant.
Randall P. Baker, Mexico, MO, Guardian Ad Litem.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, Jr., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Mother appeals from the judgment of the trial court terminating her parental rights to her minor child. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).